985 F.2d 1419
SEQUOIA ORANGE CO., Plaintiff-Appellee,v.Clayton YEUTTER, Defendant-Appellant.
No. 91-15241.
United States Court of Appeals,Ninth Circuit.
March 3, 1993.

Before:  BETTY B. FLETCHER, CECIL F. POOLE, and MELVIN BRUNETTI, Circuit Judges.

ORDER

1
The opinion filed August 21, 1992, 973 F.2d 752, is amended as follows:


2
The first full sentence of the slip opinion at page 10044 (973 F.2d at 758):  "The decision also indicated that without these amendments the marketing order should be terminated.   Id." is deleted.


3
Appellee's petition for rehearing and clarification is DENIED.